In an action to recover damages for personal injuries, the appeal is from a judgment in favor of respondent for $275,000 entered after trial before an Official Referee to whom the issues had been referred for hearing and determination. Judgment affirmed, with costs. No opinion. Beldock, Murphy and Kleinfeld, JJ., concur; Nolan, P. J., and Wenzel, J., dissent and vote to reverse the judgment and to grant a new trial, with the following memorandum: In our opinion the evidence was insufficient to sustain the findings (1) that respondent, by reason of intoxication and sickness, was unable to care for himself or to travel with safety, (2) that appellant had notice of that fact, (3) that appellant was guilty of negligence and (4) that respondent was not guilty of contributory negligence. Respondent was not relieved by his voluntary intoxication from using such care as he was capable of using. (Fardette v. New York & Stamford Ry. Co., 190 App. Div. 543, 547.)